DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's submission dated 12/17/20 has been entered.
Response to Arguments
Applicant's arguments dated 12/17/20 have been considered but found not persuasive. 
Applicant is kindly invited to contact the examiner in order to help facilitate a mutual understanding of the intended invention. 
Applicant argues against the modification of the prior art MELTON to utilize a known method for making the connection of its jacket and first blade asserting that the blade cartridge and housing of MELTON has to be large in comparison to that of the intended invention being small and the blades of MELTON cutting in a single direction in comparison to multiple directions of the instant application due to of the different processes of making used. Examiner respectfully points out that the size of the blade cartridge and directions of the cutting not explicitly claimed.
Regarding the arguments about the single direction cutting, examiner respectfully disagrees since it is evident from the shape of the agitator of MELTON that the second blade is capable of moving back-and-forth. 
Regarding the insert molding resulting in a smaller size of the blade, while this assertion is not always true, this limitation of relating the process of making and the size of the resulting structure is not present in the claims. Moreover, prior art LOCKE (US 
Prior art MELTON teaches connecting the first blade to the jacket but does not explicitly show the first blade being insert molded into the at least one jacket. Nonetheless, although the prior art does not explicitly show the product-by-process limitation "said first blade is insert molded with said jacket", and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself, not on its method of production. In particular in this case, the prior art teaches the resulting structure of connection together in time of operation. Therefore, absent persuasive evidence that the claimed method of manufacture is explicitly significant to the resulting structure, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ any known method of manufacture, such as insert molding, to make the apparatus in accordance to a desired structural integrity, arrangement and application. It has been held, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
Applicant is respectfully reminded that it is the language of the claims and what the language of the claims describes, as interpreted by a person of the ordinary skills in the art, what defines the patentable subject matter and is binding in the claims, not the detailed description of the invention or the drawings, and although the claims are interpreted in light of the specification, limitations from the specification are not read In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and In re Prater, 162 USPQ 541 (CCPA 1969)). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6, 9 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MELTON (US 5579581).
Regarding claim 1, MELTON discloses a hair trimming apparatus (FIG.s 1-5) comprising: a housing (10, 20 FIG. 1) defining a longitudinal axis and having opposing ends, a first bottom end (16 FIG. 1) and a second top end (14 FIG. 1), wherein an internal cavity is defined between the first bottom end and the second top end of the housing for containing a motor (see 26 FIG. 1) and transmission (see 27 FIG. 4) connected to one another; an agitator (34 FIG. 4) extending out of the second top end of the housing and in connection with the transmission; and a blade cartridge (40 FIG. 1), comprising: at least one jacket (42 FIG. 2), a first blade (86 FIG. 2) having a first surface and an opposing second surface, a second blade (90 FIG. 2) arranged about the opposing second surface of the first blade and being movable relative to the first blade, and an agitator receiver (such as 92 FIG. 2) arranged about the second blade and arranged to receive the agitator, wherein in response to the motor receiving power, the transmission drives the agitator to move said second blade and allow for trimming of a user's hair (see FIG. 4).

Although the prior art does not explicitly show the product-by-process limitation "said first blade is insert molded with said jacket", and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself, not on its method of production. In particular, absent persuasive evidence that the claimed method of manufacture is significant to the resulting structure, and since the prior art teaches the resulting structure of connection together in time of operation, thus, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ any known method of manufacture, such as insert molding, to make the apparatus in accordance to a desired structural integrity, arrangement and application. It has been held, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
Regarding claim 4, MELTON further discloses said first blade has a first surface (physically required).
Although the prior art does not explicitly show the product-by-process limitation "the first surface being etched", absent persuasive evidence that the claimed method of manufacture is pertinent to the resulting structure, and since the prior art teaches the resulting structure, thus, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ any known method of manufacture to make the apparatus according to a desired application, and even though product-by-process claims are limited by and defined by the process, determination of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
Regarding claim 6, MELTON further discloses said jacket comprises at least one post (88 FIG. 2) and said second blade comprises at least one hole (118 FIG. 2) for receiving said post, said at least one hole having a length that is greater than a diameter of said at least one post to allow said second blade to reciprocate.
Regarding claim 9, MELTON further discloses at least one button (18 FIG. 1) for activating trimming action and wherein said housing has an exterior surface, said button is situated on said exterior surface of said housing.
Regarding claim 15, MELTON further discloses said agitator receiver is centrally located toward a rear side of said second blade (as shown in FIG. 2), an opposing front side of the second blade being adjacent to the opposing second surface of the first blade (structurally evident).  
Regarding claim 16, MELTON further discloses there is an axis of rotation (see col. 3 line 45-62 and col. 5 line 13-25) formed by said blade cartridge and said second top end of said housing.  
Regarding claim 17, MELTON further discloses said axis of rotation is located about a center of a rear surface of said blade cartridge (as shown in FIG. 2).
Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MLETON in view of BEUTEL (US 6502312).
Regarding claim 7, MELTON does not explicitly show a spring. 
BEUTEL further teaches said blade cartridge (5 FIG.s 1-3) further comprises at least one spring (see 76, 77 and 89 FIG. 3), at least one plate (see 47, 48 FIG. 3) and at least one spring fixer (see 60 FIG. 3) which are received by (understood as brought together with) said post (67, 68 FIG. 3), said plate maintains space between said first and second blades.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate plates, spring and plate holders, such as taught by BEUTEL, with the blade cartridge of MELTON, such that the first and second blades are biased to be spaced with pressure distributed between them, in order improve the operational modularity and ease of use of the assembly. 
Regarding claim 8, MELTON does not explicitly show a spring. 
BEUTEL further teaches at least one spring (see 76, 77 FIG. 3), at least one plate (see 47, 48 FIG. 3) and at least one spring fixer (such as 60 FIG. 3) which are received by said post (67, 68 FIG. 3), said plate evenly distributes pressure from said spring on said first and second blades.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate plates, spring and plate holders, such as taught by BEUTEL, with the blade cartridge of MELTON, such that the first and second blades are biased to be spaced with pressure distributed between them, in order improve the operational modularity and ease of use of the assembly. 
Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MELTON in view of PARKER (US 6481104).
Regarding claim 10, MELTON does not explicitly show at least one light.
PARKER teaches a hair trimming apparatus (FIG.s 1-4) having an agitator (see 100 and 120 FIG. 1) and at least one light (see LED FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a light, such as taught by PARKER, with the of hair trimming apparatus of MELTON in order to improve the operational modularity of the assembly. 
Regarding claim 11, PARKER further discloses said light is situated on an exterior surface of a housing (20 FIG. 1).
The motivation to combine is same as in claim 10 above. 
Regarding claim 12, PARKER further teaches a button (S1 FIG. 1) that activates said light and the agitator.
The motivation to combine is same as in claim 10 above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875